Citation Nr: 1226382	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marines from February 7, 1975, to March 25, 1975.  He also had service in the United States Army Reserves from January 1978 to December 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2007, the Board remanded this claim to the RO to afford the Veteran a hearing before the Board.  In August 2007, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim at the RO.  In December 2007, the case was remanded by the Board for additional development. 

In April 2009, the case returned to the Board, at which time it denied the issue on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a December 2010 Memorandum Decision, the Court vacated the Board's April 2009 denial of service connection for schizophrenia and remanded it back to the Board for further adjudication consistent with its decision.  Specifically, the Court found that, in its April 2009 decision, the Board had erred when it found that VA had met its duty to assist.  The Court pointed out that, during the August 2007 hearing before the Board, the presiding hearing Judge had the specific duty to suggest the submission of evidence that the Veteran would have overlooked that would be of advantage to his position.  38 C.F.R. § 3.103(c)(2) (2011).  See Constantino v. West, 12 Vet. App. 517, 520 (1999); Sizemore v. Principi, 18 Vet. App. 264, 274 (2004); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  However, the Court found in this case that the presiding Judge failed to specifically suggest during the hearing that the Veteran submit a medical nexus opinion to support his claim.  



Thereafter, this matter was returned to the Board, which referred it for a medical expert opinion in June 2011.  

In March 2012, the Veteran submitted additional evidence in the form of a private psychiatric treatment record, a statement from his brother, a statement from himself, and an article about schizophrenia.  The Veteran, through his attorney, subsequently submitted a waiver of RO consideration in June 2012 with regard to this additional evidence.  Thus, the Board accepts the additional evidence for inclusion in the record and consideration by the Board at this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran alleges that he is suffering from schizophrenia that is related to his military service.  While his service treatment records from his period of active duty and from Reserve service show no complaint of, or treatment for, psychiatric symptoms, in his most recent lay statement, dated in February 2012, he stated that, as he served on active duty in the Marines from February 7, 1975, to March 25, 1975, he noticed that he "felt different" and that he began to hear voices in his head, although he did not tell anyone.  He also stated that, once he was discharged from this period of service in March 1975 and went home, he was told by friends and family that he was acting differently.  He related one incident during which he heard voices and lost control of himself.  He stated that the police were called and that he was taken from his home and put in the hospital for observation.  He then stated that he wanted to try to fix things, so he enlisted in the Army Reserves in 1978.

A review of the claims file, however, shows that only records showing treatment for schizophrenia in 1979 have been associated with the claims file, but no hospital records dating between 1975 and 1978.  No attempts have not been made to obtain these hospital treatment records, which, if they exist, are crucial to the Veteran's claim for service connection for schizophrenia, especially if there is evidence it manifested within one year of discharge from active duty in 1975.  Therefore, these records should be obtained in compliance with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for a psychiatric disorder, to include any reports of hospitalization, dated between March 1975 and 1978 (when he enlisted in the Army Reserves).  

2.  Review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  Finally, readjudicate the claim of entitlement to service connection for schizophrenia.  If the claim is denied, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


